DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Delmon (WO 2017060631 A1) in view of Plews (US 2017/0332700 A1), and in further view of Holoubek (US 3,896,710).

Regarding claim 1, Delmon teaches a method of forming a double-headed tube (See Figs 1 & 9, see further ¶ [0124] – [0135]) comprising the following steps:
step 1, a first tube head (#29) being placed at a first end portion of the tube body (See Fig 7, #4 for a tube body. See Figs 1 & 3 illustrating that the piston assembly is placed at a first end of the tube body), the first end portion of the tube body and the first tube head being sealedly connected together (See Figs 1 and 3, illustrating that the tube head {#29} is sealedly connected to the tube body. See further ¶ [0113] - "A container 4 with a circular section is advantageous for obtaining satisfactory performances of dynamic sealing at the level of a piston 29 and of static sealing at the level of the interface between the lower reservoir part 1a and the head 1b (part high distribution).");
step 2, , an annular retaining member (See Figs 1, 3, and 7, #24) being fitted on one end portion of the second mold and located inside the second end portion of the tube body (See Figs 1 and 3 illustrating that the annular retaining member is fitted into a second end portion of the tube body {Figs 1 and 3});
step 3, a second tube head (See Figs 1/7, #15 for a metering assembly, specifically #7) being placed at the second end portion of the tube body (See Fig 7, #4 for a tube body. See Figs 1 & 3 illustrating that the metering assembly is placed at a second end of the tube body), the second end portion of the tube body, the annular retaining member and the second tube head being sealedly connected together (See Fig 3, #23. See further ¶ [0135] - "...For this, in addition to the annular contact zone 27 with the upper end 4a and as clearly visible in Figure 3, there is provided a radial sealing contact between an annular lip 23 of the plugging element S and a bearing surface. defined at input 7a of pump 7.").
 that the tube body and a portion of the first tube head are sealedly welded together, or that the annular retaining member and the second tube head are sealedly welded together.
	Plews teaches the use of welding to sealedly join a first metal tubing (Fig 3d, #102) and a second metal tubing (Fig 3d, #103. See further ¶ [0117] – “In a fourth step, illustrated in FIG. 3d, a first bonding tool 212 bonds together the outer extruded tube 103 and the inner extruded tube 102 in the vicinity of the second mold opening 200d so as to close off the annular tube cavity 104 at one end. This bonding may be achieved in any one of a number of ways, for example, by using a friction welding technique such as spin welding, by laser welding, by ultrasonic welding, by gluing or by using residual heat from the extrusion process itself.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon to incorporate the teachings of Plews to include welding the tube body and a portion of the first tube head, and welding the annular retaining member and the second tube head with the motivation that welding metallic components creates a fluid-tight seal preventing leakage and ensuring a durable bonding as recognized by Plews in ¶ [0003], [0096], and [0117].
However, Delmon in view of Plews does not specifically teach the use of a first or second mold used to attach the tube heads to form the double-headed tube.
	Holoubek teaches the use of a mold (Fig 6, #72) to support a tube body (See Fig 6 illustrating a tube located on the mold) while forming a tube head (Fig 6, #44) on a tube end (See Fig 7. See further col 8, lines 20-34; col 8, line 60 – col 9, line 5).


Regarding claim 2, Delmon in view of Plews does not specifically teach wherein in the step 1, an outer diameter of the first mold is matched with an inner diameter of the tube body.
	Holoubek teaches wherein in the step 1, an outer diameter of the first mold is matched with an inner diameter of the tube body (See Fig 6 illustrating that the mold has a diameter that matches with the inner diameter of a tube body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon in view of Plews to incorporate the teachings of Holoubek to include the use of a mold to support a tube as the tube ends are deformed with the motivation of providing support to the tube body as the tube body ends are deformed (with a tube head), as recognized by Holoubek in col 7, lines 20-25 and col 7, line 58 – col 8, line 4.

Regarding claim 3, Delmon in view of Plews as further modified by Holoubek teaches wherein in the step 2, an outer diameter of the annular retaining member is matched with an inner diameter of the tube body (See Figs 1 and 7 illustrating that the annular retaining member {#24} matches with an inner diameter of the tube body {#4}), and an inner diameter (Delmon as modified by Holoubek teaches the use of a mold, and therefore Delmon as modified by Holoubek teaches the outer diameter of the mold matching with the inner diameter of the annular retaining member).

Regarding claim 4, Delmon further discloses wherein each of the first tube head and the second tube head is a functional head or a connector for connecting a functional head or a screw cap according to production requirements (See Figs 1 and 3 illustrating that the first tube head {#} and the second tube head {#15} is a functional head {see ¶ [0111]}).

Regarding claim 5, Delmon in view of Plews does not specifically teach wherein each of the first mold and the second mold is a cylindrical mold, the first mold is provided with an adjustable first limiting disc, and the second mold is provided with an adjustable second limiting disc.
	Holoubek teaches wherein each of the first mold and the second mold is a cylindrical mold (See Fig 6, #72), the first mold is provided with an adjustable first limiting disc, and the second mold is provided with an adjustable second limiting disc (See Fig 5, #82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon in view of Plews to incorporate the teachings of Holoubek to include the use of a mold to support a tube as the tube ends are deformed with the motivation of providing support to the tube body as the tube body ends are deformed (with a tube head), as recognized by Holoubek in col 7, lines 20-25 and col 7, line 58 – col 8, line 4.

Regarding claim 6, Delmon in view of Plews does not specifically teach wherein the cylindrical mold has a circular, elliptical or regular polygonal cross-section.
	Holoubek teaches wherein the cylindrical mold has a circular, elliptical or regular polygonal cross-section (See Fig 6 illustrating that the mold {#72} has a circular cross-section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon in view of Plews to incorporate the teachings of Holoubek to include the use of a mold to support a tube as the tube ends are deformed with the motivation of providing support to the tube body as the tube body ends are deformed (with a tube head), as recognized by Holoubek in col 7, lines 20-25 and col 7, line 58 – col 8, line 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731